In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-481 CR

____________________


ELIJAH W. RATCLIFF, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 18177




MEMORANDUM OPINION 
	On November 17, 2005, we informed the parties that our jurisdiction was not
apparent from the notice of appeal, and notified them that the appeal would be dismissed
for want of jurisdiction unless we received a response showing grounds for continuing the
appeal.  No reply has been filed.
	The notice of appeal seeks to appeal "a series of dispositive orders" (1) but according
to the trial court clerk the appellant has not been convicted or sentenced in cause no.
18177.  The trial court's denial of the appellant's motions is not appealable at this time. 
 The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.

								___________________________
								       DAVID GAULTNEY
									        Justice

Opinion Delivered January 11, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. The appellant does not identify the motions but they apparently concern discovery
and deposition.